Citation Nr: 1532491	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1978. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2014 statement, a representative of the Veteran asserted that a claim of whether new and material evidence has been submitted to reopen a claim for service connection for a hip condition required remand for a statement of the case (SOC) because an SOC had never been issued for this issue in response to an April 2011 notice of disagreement (NOD) with the March 2011 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes, however, that the Veteran's April 2011 letter was not recognized as a valid NOD as the Veteran did not specify what issues he wished to appeal.  The AOJ requested that the Veteran clarify the issues he wished to appeal in an April 22, 2011 letter.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. 20.201 (2014).  The Veteran responded by stating that "the injury I'm speaking of is my lower back, not my hip or hips."  Additionally, no other NOD was sent within one year of the March 2011 rating decision with regard to the Veteran's claim to re-open his claim for service connection for a hip condition.  Therefore, no valid NOD was received within one year of the March 2011 rating decision for this issue and remand for the issuance of an SOC is not warranted.   

In his March 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In September 2014, the Veteran was notified that his hearing was scheduled for October 22, 2014. The record reflects that the Veteran failed to report to the October 2014 hearing. While a review of the record does not indicate that a motion for a new hearing date was filed, the Veteran was sent a letter in November 2014 notifying him that he would be scheduled for a Travel Board hearing.  In April 2015, the Veteran was sent a letter asking if he still desired a hearing before the Board.  In statements submitted to the Board in May 2015 and June 2015, the Veteran reported that he wished to submit a written statement instead of having a formal hearing before the Board.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d)(2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the file indicates that the Veteran's claim for service connection for a low back condition must undergo additional development prior to adjudication.  

In December 2010, the Veteran was sent for a VA examination to determine if his current low back disability was incurred as a result of his active duty service.  During the examination, the Veteran provided the examiner a history of his condition and the examiner indicated that the claims file had been reviewed.  The examiner noted that the Veteran's service treatment records demonstrated that the Veteran sought treatment for low back pain in August 1975; however, the examiner did not discuss that the Veteran was sent for orthopedic consultation in September 1975 for possible neural impingement at the L4-L5 level or that the Veteran reported low back pain again in January 1977.  

Additionally, in the Veteran's written brief submitted in June 2015 the Veteran reported a history of seeking chiropractic treatment for his low back in many towns throughout Texas, including: Gladewater, Big Sandy (1986-1988), Glimer, and Longview.  He also indicated that he has a long history of treating at home for his low back pain.  Further, he stated that his recurrent low back pain caused him difficulties while he worked as a police officer and that he stopped working due to the pain caused by eight-hour patrol shifts.  In support of this the Veteran submitted statements of Dr. B.D.G. and Dr. B.B.  Dr. G. reported he treated the Veteran in 1976 on a per exacerbation basis for hip and spinal pain and felt it was more probable than not the reason for the visits were exacerbations of the injury in 1975.  Dr. B. reported that in 2006 the Veteran requested treatment for hip and lower back pain with recurrent exacerbations since an injury in service.  Neither physician included a rationale for the opinion.  

The Board finds that another opinion must be sought to address his other reported incidents of back pain during his active service (September 1975 and January 1977) and to address his statements about recurrent back pain since his inservice injury.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should (if possible) arrange for the VA examiner who provided the Veteran's December 2010 spine examination to review the Veteran's claims folder and provide an opinion regarding his low back condition.  Otherwise, the Veteran should be scheduled for a new VA examination.  
   
a. The examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability that the Veteran's current low back condition was caused by, or initially manifested during, his active service.  

The examiner should provide a thorough discussion of the Veteran's medical history pertaining to his low back condition in the examination report, to include the Veteran's additional complaints of back pain in September 1975 and January 1977 and his reports of recurrent chiropractic treatment and home treatment since exiting active service documented in his June 2015 written statement.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

